DETAILED ACTION
Claims 1-21 are pending before the Office for review.
In the response filed January 15, 2021:
Claim 1 and 21 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Marc has been entered.

Claim Interpretation
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
The Examiner would like to note claim 14 is directed towards a product (hydroxyl fullerene dispersion) made by the process (claim 1) and is therefore a product by process claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 6, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHIXING (CN 1483670A as evidenced by the machine translation) in view of SHOU et al (CN 103072966 as evidenced by the machine translation). 
With regards to claims 1, 2, 3 and 14, Zhixing discloses hydroxyl fullerene dispersion obtained by a method of preparing hydroxyl fullerene dispersion, the method comprising combining fullerene, the fullerene being C60, C70, C76, C78 or combinations thereof, a water, crushing the mixture to obtain pulverized fullerene and oxidizing the pulverized fullerene to obtain hydroxyl fullerene represented by Cx(OH)y wherein x is 60, 70, 76, or 78 and y is between 2 to 28 which overlaps 12 to 44, and to provide the hydroxyl fullerene dispersion wherein he oxidizing of the pulverized fullerene comprises adding a second oxidizing agent to the pulverized fullerene to provide a second mixture comprising the second oxidizing agent wherein an oxidizing agent may be provided such that “a first” and “a second” oxidizing agent may be the same. (Pages 1-2, 4 discloses forming a fullerol which is a fullerene derivative with multiple hydroxyl groups represented by Cm(OH)n where m is the number of carbon atoms include 60, 70, 76 or78 and y is between 2 to 28 on average; wherein the components include hydroxides of metal alkali metal or alkaline earth metal which is ball milled). 
Zhixing does not explicitly disclose a dispersing agent and heat treating the second mixture.
Shou discloses a method of preparing a fullerene dispersion comprising combining fullerene and a dispersing agent to provide a mixture then crushing the mixture to obtain pulverized fullerene (Page 1 lines 13-14, Page 2 lines 66-71) at a 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Zhixing to include the dispersing agent as rendered obvious by Shou because the reference of Shou teaches that the inclusion of the water soluble molecules improves the stability of the fullerenes (Page 1 lines 13-14) and one of ordinary skill in the art prior to the effective filing date of the invention had a reasonable expectation of predictably achieving the desired fullerene using the teachings of Shou. MPEP 2143D
EXAMINER’s NOTE: Claim 1 optionally comprises a first oxidizing agent and is therefore not required. Zhixing’s disclosure of a hydroxide maybe interpreted as the second oxidizing agent or as the first and second oxidizing agent as the claim does not require them to be different. With regards to claim 3, clam 2 nor 3 positively recite the inclusion of a “first oxidizing agent” and therefore still not require.
With regards to claim 5, the modified teachings of Zhixing renders obvious wherein the process is performed between temperature of 10-50°( Shou Page 3 lines 83-87) which overlaps Applicant’s claimed amount of a heating performed at about 50°C to about 120°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6,
With regards to claim 7, the modified teachings of Zhixing discloses wherein crushing of the mixture is performed using a mechanical grinding machine such as a ball mill (Zhixing Page 2) rending obvious beads mill.
With regards to claim 8, the modified teachings of Zhixing discloses wherein the crushing of the mixture is performed for about 0.5-5 hours (Zhixing Page 2) which overlaps Applicant’s claimed amount of about 1 hours to about 100 hours. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Zhixing discloses wherein the dispersing agent is present in a sufficient amount to improve the stability of the fullerenes (Shou Page 1 lines 13-17, Page 2 lines 66-70). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the dispersing agent to amounts including Applicant’s claimed amount of greater than 0 wt% to about 10 wt% based on a total amount of the mixture in order to improve the stability of the fullerenes as rendered obvious by the modified teachings of Zhixing. (Shou Page 1 lines 13-17,MPEP 2144.05(II)). The modified teachings of Zhixing further discloses wherein prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the oxidizer to amounts including Applicant’s claimed amount of greater than 0 weight percent to about 30 weight percent based on the total amount of the mixture in order to provide the desired n value in the fullerol Cm(OH)n (Zhixing Page 2, MPEP 2144.05(II)).
With regards to claim 12, the modified teachings of renders obvious Zhixing renders obvious  wherein an organic solvent is not used (Zhixing Page 3 Point 3)
With regards to claim 13, the modified teachings of Zhixing renders obvious wherein the hydroxyl fullerene is represented by Cx(OH)y wherein x is 60, 70, 74, 76 or 78 and y is 24 to 44 (Zhixing Page 1-2, 4 discloses forming a fullerol which is a fullerene derivative with multiple hydroxyl groups represented by Cm(OH)n where m is the number of carbon atoms include 60, 70, 76 or78 and y is between 2 to 28 on average;).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZHIXING (CN 1483670A as evidenced by the machine translation) in view of SHOU et al (CN 103072966 as evidenced by the machine translation), as applied to claims 1-3, 5-9 and .
With regards to claim 4, the modified teachings of Zhixing renders obvious the limitations of claim 2 as previously discussed.
The modified teachings of Zhixing are silent as to wherein the first oxidizing agent and the second oxidizing agent independently comprises hydrogen peroxide, hydrogen peroxide water, ozone or a combination thereof.
Shou discloses a method of preparing hydroxyl fullerene dispersion, the method comprising a strong oxidizing agent such as ozone and hydrogen peroxide (Pages 7-8) rendering obvious wherein the first oxidizing agent and the second oxidizing agent independently comprises hydrogen peroxide, hydrogen peroxide water, ozone or a combination thereof.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention of the invention to further modify the modified teachings of Zhixing to include the ozone and hydrogen peroxide as rendered obvious by Shou because Shou teaches that ozone is a strong oxidizer suitable as an oxidizing agent in the formation of hydroxyl fullerene (Page 7) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired hydroxyl fullerene dispersion using the ozone and hydrogen peroxide as rendered obvious by Shou. MPEP 2143D

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ZHIXING (CN 1483670A as evidenced by the machine translation) in view of SHOU et al (CN 103072966 as evidenced by the machine translation), as applied to claims 1-3, 5-9 and 12-14, and further in view of SHOU et al (CN 102849717 as evidenced by the machine translation), KOKUBO et al (WO 2007/020939 as evidenced by the machine translation).
With regards to claim 10, the modified teachings of Zhixing renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings Zhixing are silent as to wherein the pulverized fullerene comprises a plurality of pulverized fullerenes and an average particle diameter of the plurality of pulverized fullerenes is less than or equal to about 100 nanometers.
Kokubo discloses a method of preparing hydroxyl fullerene dispersion comprising forming a plurality of fullerenes with an average article diameters of less than 100nm (Paragraphs [0042]-[0044]) rendering obvious wherein the pulverized fullerene comprises a plurality of pulverized fullerenes and an average particle diameter of the plurality of pulverized fullerenes is less than or equal to about 100 nanometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Zhixing to include the particle diameter as rendered obvious by Kokubo because the reference of Kokubo teaches that such particle size would be sufficient for polishing the surface of a semiconductor (Paragraph [0042]) and one of ordinary skill in the art prior to the effective filing fate of the invention had a reasonable expectation of predictable achieving the desired fullerene particles using the teaching as rendered obvious by Kokubo. MPEP 2143D
With regards to claim 11, the modified teachings of Zhixing renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Zhixing are silent as to wherein the hydroxyl fullerene comprises a plurality of hydroxyl fullerenes and an average particle diameter of the plurality of hydroxyl fullerenes in less than or equal to about 10 nanometers.
Kokubo discloses a method of preparing hydroxyl fullerene dispersion comprising forming a plurality of fullerenes with an average article diameters of less than 100nm 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Zhixing to include the particle diameter as rendered obvious by Kokubo because the reference of Kokubo teaches that such particle size would be sufficient for polishing the surface of a semiconductor (Paragraph [0042]) and one of ordinary skill in the art prior to the effective filing fate of the invention had a reasonable expectation of predictable achieving the desired fullerene particles using the teaching as rendered obvious by Kokubo. MPEP 2143D

Response to Arguments
Applicant’s arguments, see pages 6-9 of Applicant’s response, filed January 15, 2021, with respect to the rejection(s) of claim(s) 103 under 1-14 have been fully considered and are persuasive. In particular, Applicant’s amendment to claim 1 has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ZHIXING (CN 1483670A as evidenced by the machine translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713